Title: To George Washington from Gilbert Simpson, 11 April 1773
From: Simpson, Gilbert
To: Washington, George



honoured Sr
Youghagahana [Pa.] Aprel: the 11:1773

I Send you a Fwe Lines to Let you know that with Great diffeculty I Got safe to your Land which I beleive there is no better in this part of the world but whether it has been wet and Cold that I Sufferd in my Jurney and about teen days after I Got out by Lying in an old Leekkey Smooke Cabbin or whether the

water and Climent is dissagreble to me or not I Cannot Teel but never have been to say well sence there I have Been which has Given me a great distast against the Cuntry but Sr I intend to do the best I Can to improve your Land untel the Fall and then to Quit the Consern but Sr I hope you will not tak it a miss for my wife never was agerable to Com to this part of the world which is a Clog to me but I all ways was in hops that I Could Recommend the plase to her in Such a manner that would make her agreable but I Cant Recommend a to so near a freind that I have but a slite Likeing to my self and I Com now to Let you know that you may have all the ⟨afairs⟩ of mine that I Brought out such as wagon harses geers Tools and Every thing Elce at the apprasement and vallue of them besid a good feather Beed and furnetur puter and water vessels and several things Elce that was not valued in the Concern Likewise my part of the Crop that is to be Raisd but Sr if you do not Chuse to Continue your hands on the plase or to send more under an overseer which there is many out heare that would gladly under take to Look after I do belive but if it is not agreable to you to do so pray Let me know as soon as possable for I Can sell all your artickels and mine to an advantage and bring the Negros back again and would higher your Two hands my self if you Chus to higher them Sr please to Let me know what you would have don in the affair and I will undertake to do the best I Can for you that there Shall nothing of yours suffer or go a mis that I Can hinder Sr I Remain yours to Command

Gilbt Simpson

